         Case 1:17-cr-00548-PAC Document 125 Filed 08/08/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
                                    :
UNITED STATES OF AMERICA            :                     NOTICE OF APPEARANCE AND
                                    :                       REQUEST FOR ELECTRONIC
          - v. -                    :                                  NOTIFICATION
                                    :
JOSHUA ADAM SCHULTE,                :
                                    :                                     S2 17 Cr. 548 (PAC)
                     Defendant.     :
                                    :
------------------------------------X


TO:    Clerk of Court
       United States District Court
       Southern District of New York

       The undersigned attorney respectfully requests the Clerk to note his appearance in the

above-captioned case and to add him as a Filing User to whom Notices of Electronic Filing will

be transmitted in this case.

                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney for the
                                                  Southern District of New York


                                                  by:
                                                        David W. Denton, Jr.
                                                        Assistant United States Attorney
                                                        (212) 637-2744
